Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on January 31, 2022 has been entered.
Terminal Disclaimers
The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Numbers 16683200 and 16683212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on January 31, 2022.  These drawings are accepted.
Reasons for Allowance
1.	Claims 1-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	First, regarding the claim construction, Applicant asserted, inter alia, that the term “attachment member” is a structural term that would be recognized as such by a person having ordinary skill in the art; thus, it does not invoke interpretation under 35 USC 112, sixth paragraph (Am. p. 10). 
	As noted, claim 1 recites “an attachment member configured to be attached to the main body” (bold and emphases added).  Here, the written description makes clear that the term “configured to” in the claim has a narrow meaning “made to” or “designed to” as seen in Spec. ¶ 3 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).
In the instant case, by applying the three-prong test in MPEP § 2181(I) and following the Court’s mandate in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015) cited in MPEP § 2181: "[w]hen a claim term lacks the word 'means,' the presumption can be overcome and § 112 [f] will apply if the challenger demonstrates that the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function"' (bold for emphasis), the Examiner respectfully submits the following:
(A)	the claim limitation uses a term “member” as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function “to be attached to the main body”; 
(B)	the generic placeholder “member” is modified by functional language, or another linking word or phrase, such as “configured to”; and 
(C)	the generic placeholder “member” is not modified by sufficient structure, material, or acts for performing the claimed function “to be attached to the main body.” 
In summary, claim 1 does not recite sufficiently definite structure(s), or else recite the claimed function “configured to be attached to the main body” without reciting sufficient structure(s) for performing the function.  Therefore, the Examiner respectfully disagrees that the term “attachment member” does not invoke the interpretation under 35 USC 112(f).  See, e.g., the term “link member” in Mas-Hamilton Group Inc. v. LaGard Inc., 48 USPQ2d 1010, 1016 (Fed. Cir. 1998), and the term “mechanical control assembly . . . configured to” in MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019. 		
Second, the Examiner agrees with Applicant’s arguments (Am. pp. 12-14) that the closest
et al. (US 20190210691) does not teach or suggest all of the limitations recited in representative claim 1.  Thus, the art rejections set forth in the prior Office action are withdrawn.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claim 1.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Finally, in view of Applicant’s filing of the terminal disclaimer, the nonstatutory double patenting rejections in the prior Office action are therefore withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Fujii (US 20070178715) teaches an accommodating part 52 (FIG. 6) provided in a
main body 41 (¶ 42 et seq.);
b.	Shipman et al. (US 20150284049) teaches an accommodating part 57 (FIG. 6) provided in a main body 32 (¶ 40 et seq.); and
c.	Bierwerth et al. (US 20190382074) teaches an accommodating part 168 (FIG. 6)
et seq.), and a power supply/battery 236 (¶ 91).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656